Judgment reversed and new trial ordered, with costs to appellant to abide the event, upon the ground that reversible error was committed in receiving in evidence proof of defendant’s guilt of the charge of disorderly conduct at the time when the evidence was offered, and furthermore, upon the ground that reversible error was committed in receiving testimony as to the nature of the complaint made by the plaintiff herein against the defendant in the Magistrate’s Court and as to what occurred in said court on the trial of the complaint. Present — Dowling, Merrell, MeAvoy, Martin and Burr, JJ.; Merrell and Burr, JJ., dissent, on the ground that any error committed in the reception of testimony was cured by the defendant finally taking the stand. (People ex rel. Stewart v. Paschal, 68 Hun, 344.)